Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Claim Interpretation
	Regarding claim 3, it is noted the limitation “5 to 15 grains” will be interpreted as a unit of weight based on https://www.britannica.com/science/grain-unit-of-weight. If the applicant intends to use the term in a different meaning, applicant should make clear what is defined by the limitation. 
Claim Rejections - 35 USC § 112
Claim 1, 7, 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding the limitation “an inner surface that is free of steps” does not appear to be in possession by the applicant. Looking to Fig. 2, it is not clear that the sleeve has an inner surface that is free of steps, and appears to have a step after the end of the post 4. Further, while the applicant notes that Par 70 of the specification provides support for this limitation, it is noted that all Par. 70 states is that the sleeve is designed to fit over the shaft and post to allow the energy transfer to be evenly distributed due to eliminating all space between the two parts. However, the paragraph makes no mention of the inner surface being free of steps, nor would this be required in order to achieve eliminating all space between the sleeve and post as discussed in par. 70. Therefore, it appears that support for this limitation is lacking and therefore, lacks possession.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-7, 10, 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding line 9 of claim 1, the limitation “said second end” is not well defined, as previously both a post has a second end, as well as a point having a second end, therefore, it is unclear what “said second end is in reference to. For examination purposes, the limitation is interpreted to be referring to the post second end. 
	Regarding the sleeve has a first end tapering to a second end of claim 1, it is not well defined if this is intended to be an external or internal taper or both. For examination purposes, it appears the taper is an external taper but further clarification should be added.
	Regarding claim 6, the tapering limitation with a larger diameter at the second end rather than the first end is not well defined, as this seems to be in contradiction with claim 1, which states the sleeve tapers to a second end. Claim 1 appears that the sleeve has a second end that is smaller than the first end, which is opposite of claim 6 and therefore, further clarification for claim 6 should be made. 
	Regarding claim 13, the limitation “a forward of center weight is adjustable” is not well defined, as it is unclear what is meant by “a forward of center weight”. Further clarification should be made to the claim to clearly define what the limitation of “a forward of center weight” is meant to define. 
	Regarding claims 1, 7 and 13, the limitation “an inner surface that is free of steps between a first end and second end” is not well defined, as it does not appear that the sleeve of Fig. 2 of the instant application is free of steps. As the applicant notes a standard shaft and point are used, it is not well defined how the inner surface of the sleeve would be free of steps as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zobell (U.S. 9658036) (Fig. 8 Embodiment) in view of Zobell (U.S. 9658036) (Fig. 2 Embodiment) in further view of Cole (U.S. 6623385)
Regarding claim 1, Zobell (Fig. 8) discloses an adjustable outsert system for attaching a point having a first end (Fig. 8 point 104 has first end 121) and a second end (Fig. 8 point 104 has second end 122) to an arrow shaft (Fig. 8, arrow shaft 202), said adjustable outsert system comprising 
a sleeve (Fig. 8, sleeve 210), and a post (Fig. 8, post 208), wherein said system, when assembled, is adapted to be partially inserted (Fig. 8, post 208 partially inserted) into an end of said arrow shaft that comprises a hollow receiving portion (Fig. 8 shaft 202 has hollow portion to receive post 208) wherein
said post has a first end and a second end, with the first end of the post comprising a receiving portion (Fig. 8, post has first end with receiving portion 242) adapted for attachment to the axially aligned second end of the point and having a larger outer diameter than the second end (Fig. 8, larger diameter 242 is larger than second end 212) said post being dimensioned to fit tightly inside (Col. 8 Lns. 30-35, second end 212 coupled within arrow shaft) said receiving portion of said arrow shaft upon insertion therein
said larger outer diameter portion of said post abutting an end face of said arrow shaft (Fig. 8, larger diameter portion 242 of post abuts end face of arrow shaft 202 at 216)
said sleeve is generally cylindrical (Fig. 8, sleeve 210), and has a first end and a second end (see Fig. 8, sleeve 210 inherently has first and second end) an inner surface that is free of steps (Fig. 8, sleeve 210 is free of steps and Col. 9 Lns. 15-20, flange 226 is optional and as evidenced by Fig. 2 of Zobell is not necessary, therefore sleeve 210 would be free of steps) between the first and second ends, wherein said first end is dimensioned to be adapted for slipping over the first end of the post following insertion into the receiving portion of the arrow shaft, and wherein said second end of the sleeve has a diameter adapted dimensionally to be press fit over said arrow shaft upon installation thereon  (Fig. 8, sleeve 210 fits over arrow shaft 202 and over first end of the post), and wherein said second end of the sleeve covers an end portion of an outer diameter of said arrow shaft when assembled (Fig. 8, sleeve 210 covers end of arrow shaft 202)
	and wherein said post extends into said end of said arrow shaft further than said sleeve extends over said outer diameter of said arrow shaft (Fig. 8, post 208 extends further than sleeve 210)
	However, Zobell (Fig. 8) does not explicitly disclose the provision of cut points, and said sleeve has first end tapering to a second end
	Cole discloses the second end of the post comprises provision of cut points to facilitate adjustment of a weight of the outsert system to a more precise weight based on a choice of an archer (Col. 2 Lns. 5-10, segments are removed by cutting) and while Cole does not explicitly state wherein said cut points are non-brittle and cuttable only with a suitable cutting tool, this would be a matter of preferred materials to use a non-brittle material, as it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07. As Cole discloses the segments are removed by cutting, one of ordinary skill would have readily recognized a non-brittle material would have been suitable for cutting with a cutting tool. 
	However, Zobell (Fig. 8) and Cole does not disclose said sleeve has first end tapering to a second end
	Zobell (Fig. 2) discloses said sleeve has first end tapering to a second end (Col. 7 Lns. 55-65, outer sleeve 110 has tapered surface, Fig. 2 sleeve 110 tapers to second end) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the post of Zobell which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Zobell with the advantage of providing an easily adjustable weight system to modify the arrow insert.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sleeve of Zobell (Fig. 8) which discloses an arrow insert with the tapered sleeve, as taught by Zobell (Fig. 2) to provide Zobell (Fig. 8) with the advantage of a more aerodynamically shaped sleeve. 
Regarding claim 3, Zobell (Fig. 8) discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Zobell (Fig. 8) does not disclose said cut points are spaced to divide said post into predefined weighted portions weighing 5 to 25 grains each
Cole discloses said cut points are spaced to divide said post into predefined weighted portions weighing 5 to 25 grains each weighing 5 to 25 grains each (Col. 5 Lns. 40-45, weight segments 42A-42F are all about the same weight (e.g. 10 grains)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the post of Zobell which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Zobell with the advantage of providing an easily adjustable weight system to modify the arrow insert.  
Regarding claim 6, Zobell (Fig. 8) discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Zobell (Fig. 8) does not disclose said sleeve is tapered with a larger diameter at the second end than at the first end.
Zobell (Fig. 2) further discloses said sleeve is tapered (Col. 4 Lns. 55-60, tip collar 110 has tapered body), with a larger diameter at the second end than at the first end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sleeve of Zobell (Fig. 8) which discloses an arrow insert with the tapered sleeve, as taught by Zobell (Fig. 2) to provide Zobell (Fig. 8) with the advantage of a more aerodynamically shaped sleeve. 
Regarding claim 7, Zobell (Fig. 8) discloses an adjustable outsert system comprising a first part, comprising a post (Fig. 8, post 208) adapted for insertion into an end portion of said arrow shaft, said post being dimensioned to be fit inside (Fig. 8, post 208 fits within arrow shaft 202) said end portion of said arrow shaft upon insertion therein
a second part, comprising a sleeve (Fig. 8, sleeve 210) sized to cover the front of the post and said end portion of an outer diameter of said arrow shaft (Fig. 8 sleeve 210 covers front of post and end portion of arrow shaft) said sleeve further being sized to be press-fit over said arrow shaft upon installation thereon (Fig. 8, sleeve 210 press fit on arrow shaft 202)
an inner surface that is free of steps (Fig. 8, sleeve 210 is free of steps and Col. 9 Lns. 15-20, flange 226 is optional and as evidenced by Fig. 2 of Zobell is not necessary, therefore sleeve 210 would be free of steps) between a first end and a second end of said sleeve and said inner surface of said sleeve also directly contacting a stud (Fig. 8, sleeve 210 directly contacts stud at 128) extending from a threaded end of an arrow point. 
and wherein said post extends into said end portion of said arrow shaft further than said sleeve extends over said outer diameter of said arrow shaft (Fig. 8 post 208 extends into end of arrow shaft further than sleeve 210)
However, Zobell (Fig. 8) does not disclose wherein said first part is provided with precisely marked cutoff sections and a tapered sleeve. 
Cole discloses wherein said first part is provided with precisely marked cutoff sections (Col 2 Lns. 5-10 segments are clearly marked cutoff sections and while Cole does not explicitly state wherein said cut points are non-brittle and cuttable only with a suitable cutting tool, this would be a matter of preferred materials to use a non-brittle material, as it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07. As Cole discloses the segments are removed by cutting, one of ordinary skill would have readily recognized a non-brittle material would have been suitable for cutting with a cutting tool. 
However, Zobell (Fig. 8) and Cole does not disclose a tapered sleeve.
Zobell (Fig. 2) discloses a tapered sleeve (Col. 7 Lns. 55-65, outer sleeve 110 has tapered surface, Fig. 2 sleeve 110 tapers to second end
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zobell which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Zobell with the advantage of providing an alternative way of adjusting weight portions on an arrow insert and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the post of Zobell which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Zobell with the advantage of providing an easily adjustable weight system to modify the arrow insert.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sleeve of Zobell (Fig. 8) which discloses an arrow insert with the tapered sleeve, as taught by Zobell (Fig. 2) to provide Zobell (Fig. 8) with the advantage of a more aerodynamically shaped sleeve. 
Regarding claim 10, Zobell (Fig. 8) discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Zobell (Fig. 8) discloses said post comprises glue grooves (Col. 8 Lns. 30-35, post 212 can have adhesive, Fig. 8, post 212 has grooves, therefore would be glue grooves)
However, Zobell does not disclose cut marks. 
Cole discloses said post comprises cut marks (Fig. 5, cut marks 40B) to guide the user in adjusting the weight of said post and while does not explicitly disclose glue grooves, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the post of Zobell which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Zobell with the advantage of providing an easily adjustable weight system to modify the arrow insert.  
Regarding claim 13, Zobell (Fig. 8) discloses an adjustable outsert system adapted for partial insertion into an end of an arrow shaft, comprising 
an internal adjustable footer (Fig. 8, post 212) and an external footer (Fig. 8, sleeve 210), 
said internal adjustable footer extends axially within said arrow shaft (Fig. 8, post 212 extends axially within arrow shaft)
said external footer extends axially external an outer diameter of said arrow shaft (Fig. 8 sleeve 210 extends axially external), wherein said internal footer extends into said end of an arrow shaft further (Fig. 8, internal footer post 212 extends further than external footer sleeve 210) than said external footer extends over said outer diameter of said arrow shaft, 
wherein said internal adjustable footer is dimensioned to be fit tightly within said arrow shaft upon installation therein (Fig. 8, post 212 fits within arrow shaft, Col. 8 Lns. 30-35, post 212 can be friction fit)
said internal footer has an end of a larger diameter which abuts an end face of said arrow shaft (Fig. 8, larger diameter end 242 abuts shaft 202)
wherein said external footer is dimensioned to be press-fit to said arrow shaft upon installation thereon (Fig. 8 sleeve pushed onto arrow shaft 202, i.e. press fit)
and said external footer comprises an inner surface that is free of steps between a first end a second end of said external footer (Fig. 8, sleeve 210 is free of steps and Col. 9 Lns. 15-20, flange 226 is optional and as evidenced by Fig. 2 of Zobell is not necessary, therefore sleeve 210 would be free of steps)
However, Zobell (Fig. 8) does not disclose said internal adjustable footer having a plurality of measured cutpoints that are non-brittle and cuttable only with a suitable cutting tool 
and wherein a forward of center weight is adjustable by an archer by adjusting a weight of adjustable outsert system by adjusting said internal adjustable footer
Cole discloses said internal adjustable footer having a plurality of measured cutpoints (Col. 2 Lns. 5-10) and wherein a forward of center weight is adjustable by an archer by adjusting a weight of adjustable outsert system by adjusting said internal adjustable footer (Col. 2 Lns. 5-10, by adjusting weight of outsert system, forward center weight would be changed) and while Cole does not explicitly state wherein said cut points are non-brittle and cuttable only with a suitable cutting tool, this would be a matter of preferred materials to use a non-brittle material, as it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07. As Cole discloses the segments are removed by cutting, one of ordinary skill would have readily recognized a non-brittle material would have been suitable for cutting with a cutting tool. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the post of Zobell which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Zobell with the advantage of providing an easily adjustable weight system to modify the arrow insert.  
Regarding claim 14, Zobell (Fig. 8) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Zobell (Fig. 8) discloses said second end of the sleeve has a dimeter adapted dimensionally to have a diameter such that said second end fits tightly over the outer diameter of a tip end of the arrow shaft (Fig. 8, sleeve fits over tip end of arrow shaft)
Regarding claim 15, Zobell (Fig. 8) discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Zobell (Fig. 8) does not explicitly disclose said second end of the sleeve has a diameter slightly smaller than the outer diameter of said tip end of the arrow shaft, Zobell discloses (Fig. 8, sleeve 210 fits over arrow shaft 202) and would be a matter of change in size to provide a smaller diameter and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A) and would not provide new and unobvious function. 
Therefore, it would have been obvious to one of ordinary skill to modify the sleeve of Zobell to have a smaller diameter as a matter of change in size in order to provide the tight fit disclosed by Zobell

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-7, 10, 13-15 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the rejection is seen above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711